Citation Nr: 1549333	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic kidney disease, stage III. 

2.  Entitlement to service connection for right knee disability, to include as secondary to the service-connected left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The RO in Phoenix, Arizona currently has jurisdiction over the Veteran's claim.

The issue of entitlement to service connection for hypertension has been raised by the record in a March 2015 statement from the Veteran, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

Additional development is required before the Veteran's claims are decided.  At the outset, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Service connection is in effect for chronic kidney disease, stage III, which is evaluated under Diagnostic Code 7535 on the basis of renal dysfunction.  Renal dysfunction is partially evaluated on the basis of hypertension under Diagnostic Code 7101.  See 38 C.F.R. § 4.115a (2015).  Specifically, the regulation indicates a 30 percent rating is warranted when there is, among other things, "hypertension at least 10 percent disabling under diagnostic code 7101."  In addition, a 60 percent rating is warranted where hypertension is "at least 40 percent disabling under diagnostic code 7101."  Further, a 60 percent rating is also warranted where the evidence demonstrates a "definite decrease in kidney function."  

The Veteran's outpatient treatment records from the Tucson VA Medical Center (VAMC) show diagnoses of hypertension.  However, neither the Veteran's February 2011 or August 2014 VA examinations assessed the severity of this disability.  In addition, the Veteran's laboratory tests dating to November 2008 show reduced glomerular filtration rate (GFR) results, as well as high normal creatinine levels.  The Board notes the disability benefit questionnaire completed in August 2014 specifically states "renal dysfunction includes...GFR<60."  An outpatient treatment note from the Tucson VAMC dated November 2010 states "based on gfr he has ckd."  To date, the examiners have not commented on whether these findings demonstrate definite decreased kidney function.  In addition, the Board notes that the Veteran's August 2014 VA examination seems to show an outlier improvement in his kidney laboratory tests.  During his February 2015 Board hearing, the Veteran asserted these results occurred because of a faulty administration of the tests.  Specifically, the Veteran stated he was not advised to fast prior to his tests, and as such, the findings are inconsistent with previous laboratory test administrations.  Based on the foregoing, the Board finds a new examination is necessary to address these matters.  

The Veteran also asserts service connection is warranted for a right knee disability.  In support of this claim, the Veteran has averred this disability was either incurred in service, or alternatively, was caused by his service connected left knee disorder.  He has also undergone two examinations addressing his claim for a right knee disability in February 2011 and June 2014, respectively.  These examinations were conducted by the same physician, who provided nearly duplicate medical opinions.  The Veteran's service treatment records show he was treated for a right knee strain in February 1993.  Although he did not again receive treatment for his right knee in service, the Veteran has stated that he believed this condition was muscular in nature, and would not persist.  During his above-noted VA examinations, the degenerative joint disease was diagnosed.  Following each examination, the examiner concluded the Veteran's right knee disability "was less likely than not" incurred in service or caused by his service-connected left knee disorder.  In support of this determination that direct service-connection was not warranted, the examiner stated "[service treatment record] dated 2/22/93 states [complained of] sharp pain past 2 days . . . no other treatment/symptoms noted in record for rest of service."  Accordingly, the examiner wholly disregarded the Veteran's reports of ongoing intermittent knee problems throughout his remaining time in service.  Since the content of the VA examiner's opinion lacks recognition or discussion of the Veteran's competent lay statements, the opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 49 (2007).  Further, in the course of a January 2009 Orthopedic Surgery Consult at the Tucson VAMC, the surgeon found the Veteran's severe patellofemoral joint and medial compartmental osteoarthritis "consistent with his previous injury while in the Air Force."  The VA examiner also failed to address this finding.  

Relative to the Veteran's theory of secondary service connection, the examiner stated "there is no orthopedic evidence that knee on one side of body can cause or aggravate knee on opposite side of body."  During the Veteran's February 2015 Board hearing, the Veteran's representative provided several medical journals and treatises that support the theory that osteoarthritis may result from gait change, by placing more weight on the contralateral limb.  Based on the foregoing insufficiencies, the Board finds the Veteran's knee should be re-examined by an examiner that has not previously assessed this Veteran.  

Moreover, the March 2014 statement of the case failed to provide the Veteran the required laws and regulations, to include the applicable diagnostic codes, pertaining to his claim for an increased rating for his service-connected kidney disease.  38 C.F.R. § 19.29(b) (2015).  

Accordingly, the case is remanded for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, obtain all outstanding VA records relevant to the claims being remanded.  If, after making reasonable efforts the identified records are not obtained, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Following the above, the Veteran must be afforded an appropriate VA examination for his claimed right knee disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report.  

After a review of the record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to:

a)  whether any degree of the Veteran's right knee disability was incurred in service or is otherwise due to his military service; 

b)  whether any degree of the Veteran's right knee disability was proximately caused by his service-connected left knee disorder; and

c)  whether any degree of the Veteran's right knee disability was aggravated by his service-connected left knee disorder.

In this regard, the examiner must consider and fully discuss the Veteran's reports of intermittent knee exacerbations following his February 1993 injury, as well as his reports of pain resulting from repeated squatting in service.  In addition, the examiner must specifically discuss the January 2009 Orthopaedic Surgery consult from the Tucson VAMC, which found the Veteran's knee arthritis consistent with an in-service injury, as well as the medical articles and treatises provided by the Veteran's representative supporting the Veteran's contention of secondary service connection as a result of gait change, by placing more weight on the contralateral limb.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an appropriate VA examination to determine the severity of his service-connected stage III chronic kidney disease.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The 

examiner must review the results of any testing prior to completion of the report.  All symptoms and findings pertaining to the Veteran's service-connected kidney disease must be reported.

The examiner must fully assess the Veteran's hypertension, to include a repeat assessment of his diastolic and systolic blood pressure readings, as well as a full assessment of the Veteran's historical readings prior to his use of medication for control.  In this regard, the examiner must state whether the Veteran's diastolic blood pressure was predominantly 100 or more prior to the administration of continuous medication for control, and must provide evidence to support his or her conclusion.  In addition, the examiner must specifically state whether the Veteran's laboratory or other medical evidence is indicative of a "definite decrease in kidney function" at any time. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination 

scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must include a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination regarding the Veteran's claim for entitlement to an initial compensable evaluation for his service-connected stage III chronic kidney disease.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

